ON APPLICATION FOR REHEARING
PER CURIAM.
Defendant, on rehearing, correctly calls to our attention that we erroneously stated the minutes in the instant case were signed by the trial judge. The minute entry shows that they were not. However, we have been unable to find any statutory authority or jurisprudence which indicates that failure by the trial judge to sign the minutes invalidates or places less efficacy on the entry. In Clark v. Cottage Builders, Inc., 237 La. 157, 110 So.2d 562, the Louisiana Supreme Court stated in citing State v. Lazarus, 39 La.Ann. 142, 1 So. 361, 368:
“ * * * In our jurisprudence, the minutes of the court have always been clothed *214with an authenticity which borders on sanctity.”
See also State v. Roshto, 169 La. 251, 125 So. 67, 68.
Accordingly, we are of the opinion that the result reached in our original opinion is correct. The Application for Rehearing is denied.